DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/29/2021 is acknowledged. Claims 11, 13-17, 19 and 20 are amended and claims 1-10, 12 and 18 are canceled.
Claims 11, 13-17, 19 and 20 are under examination.

Objections/Rejections Withdrawn
Note: Any previous objections or rejections over claims 1-10, 12 and 18 are hereby withdrawn in response to Applicant’s cancelation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claims 11, 14-17, 19 and 20 for informalities is withdrawn in response to Applicant’s amendment of the claims to consistently define the acronyms. 

Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The rejection of claims 11 and 13-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement is withdrawn in response to Applicant’s amendment reciting administration of aflibercept.

Written Description
The rejection of claims 11 and 13-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claims to recite aflibercept.

Claim Rejections - 35 USC § 102
The rejection of claims 11, 14, 16, 17, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by SooHoo et al. (Clinical and Experimental Ophthalmology 2015; 43: 803–807—on IDS filed 01/10/2020) is withdrawn in response to Applicant’s amendment of the claims to recite grade 3 or 4 disease (NVI, NVA and NVG) in the claims, which SooHoo et al. do not explicitly teach.

Rejection Maintained
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 11, 13-17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over SooHoo et al. (cited above) in view of Olmos et al. (Int Ophthalmol Clin. Author manuscript; available in PMC 2012 July 1; 10 pages total) is maintained for reasons of record and the following.
Response to Arguments
Applicant argues at p. 9 that the secondary reference by Olmos “specifies the combined use of PRP and anti-VEGF agents early during the neovascular process”, noting that stage 3 NVG patients are not early in this process.

This argument has been fully considered, but is not found persuasive. Applicant’s characterization of the passage by Olmos is not accurate. The cited passage refers to panretinal photocoagulation (PRP) as being capable of inducing regression of anterior and posterior neovascularization “[i]f performed early in the neovascular process”. In the next sentence, Olmos states “[m]ore recently, the use of anti-VEGF agents to induce rapid regression of neovascularization has gained widespread clinical acceptance”. There is no explicit suggestion in this passage that anti-VEGF agents are only to be administered early in the neovascular process. 

Applicant argues at p. 9 that Olmos discloses that NVG patients with peripheral anterior synechiae (stage 3 NVG) “still required treatment with CPC laser or surgery (even with the administration of bevacizumab)” (see p. 3 of Olmos under “CONTROL OF THE ISCHEMIC DRIVE FOR NEOVASCULARIZATION”). Applicant concludes from this that “Olmos actually suggests that because of the late stage of NVG in these patients, bevacizumab did not treat the NVG and that the additional treatments were necessary.”

This argument has been fully considered, but is not found persuasive. While Olmos discloses that 80% of patients in their study eventually required glaucoma drainage implants, this does not constitute a teaching against the claimed methods. The instantly claimed methods recite open language (“comprising”) and do not preclude the co-treatment of aflibercept with surgery or other glaucoma treatments. Second, Olmos conclude that anti-VEGF treatment should be applied “prior to glaucoma surgery for NVG”, thus still endorsing anti-VEGF treatment, even while acknowledging glaucoma Introduction”), thus making it potentially more effective than earlier anti-VEGF agents, such as bevacizumab.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649